 GENERAL MAINTENANCE ENGINEERS, INC.295General Maintenance Engineers,Inc.andPhiladelphia WindowCleaners and Maintenance Workers Union,Local No. 125.Case No. 4-CA-2630.April 24, 1963ORDER REMANDING PROCEEDING TO REGIONALDIRECTOR FOR FURTHER HEARINGOn December 18, 1962, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, and on thesamedate the proceeding was transferred to the Board.Thereafter,the General Counsel, the Respondent, and the Charging Union filedexceptions to the Intermediate Report and supporting briefs.The Trial Examiner found in his Intermediate Report that theRespondent had violated Section 8(a) (3) and (5) of the Act.Dur-ing the course of the hearing the General Counsel moved to withdrawtwo allegations of the complaint concerning incidents on May 2 and 11,1962.The Trial Examiner approved the withdrawal of both allega-tions over the Charging Union's objection stating that he had, "noalternative under the Board's Rules but to grant the motion."There-after, the Charging Union excepted to the Trial Examiner's ruling.The Board finds merit in the Charging Union's exception and over-rules the Trial Examiner's ruling on said motion for the followingreasons.It is our view that where, as here, relevant evidence has been adducedat a hearing, the General Counsel no longer retains absolute controlover the complaint; and a subsequent motion to dismiss the complaintor any portion thereof is within the Trial Examiner's discretionaryauthority.1In the circumstances of this case, we find that the TrialExaminer's peremptory approval of the General Counsel's motion wasprejudicial error.The record evidence concerning the events of May 2, which werealleged as violations of the Act, was, in our opinion, of such charac-ter in scope and weight as to establisha prima faciecase of unlawfuldiscrimination.However, as the parties may have been precludedby the Trial Examiner's ruling from fully litigating these allegedviolations, we shall remand these particular issues for further hearingto afford the parties an opportunity to introduce additional relevantevidence if they desire.With regard to the events of May 11, 1962, however, we find thatthe General Counsel fully presented his evidence but without estab-lishing aprima faciecase in this connection.We find, therefore,that the Trial Examiner's ruling as to May 11, 1962, was harmlesserror.Accordingly, we shall not provide for the admission of addi-tional evidence concerning the events of May 11.1Cf.Kohler Co., 128 NLRB1062, 1102.142 NLRB No. 26. 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo the extent that new evidence at the reopened hearing may affectthe Trial Examiner's present findings, including the Union's majoritystatus, the Trial Examiner may revise such findings or make addi-tional findings where necessary.The Board having duly consideredthe matter,IT IS HEREBY ORDERED that the record inthisproceedingbe, and ithereby is, reopened, and that a further hearing be held before Trial,Examiner Sidney Sherman for the purpose of receiving additionalevidence relevant to the May 2 allegation.IT IS FURTHER ORDERED that this proceeding be, and it hereby is, re-manded to the Regional Director for the Fourth Region for the pur-pose of arranging such further hearing, and that the said RegionalDirector be, and he hereby is, authorized to issue notice thereof; andIT IS FURTHER ORDERED that, upon conclusion of the supplementalhearing, unless the parties waive their rights thereto, the TrialExaminer shall prepare and serve upon the parties a SupplementalIntermediate Report, and that following the service of such Supple-mental Intermediate Report upon the parties, the provisions of Sec-tion 102.46 of the Board's Rules and Regulations, Series 8, as amended,,shall be applicable.MEMBER RODGERS took no part in the consideration of the aboveOrder Remanding Proceeding to Regional Director for FurtherHearing.InternationalUnion,United Automobile,Aerospace,Agricul-tural Implement Workers of America(UAW), AFL-CIO, andits Local 899 [John I. Paulding,Inc.]andGeorge H. Young.Ccase No. 1-CB-70.April 25,1963DECISION AND ORDERUpon a charge and amended charge filed onApril23 and July 11,1962,respectively,by George H. Young, an individual,against Inter-national Union, United Automobile, Aerospace,Agricultural Imple-ment Workers of America(UAW), AFL-CIO, and its Local 899herein called Respondents,the General Counsel of the National LaborRelations Board by the Regional Director for the First Region issueda complaint and notice of hearing,alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting com-merce within the meaning of. Section8(b) (1) (A)and (2) and Sec-tion 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge,amended charge,complaint,and notice of hear-ing were duly served upon Respondents.142 NLRB No. 15.